NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RICO S. YOUNG,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3965
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark Kiser,
Judge.



PER CURIAM.

             Affirmed. See Clark v. State, 790 So. 2d 1030 (Fla. 2001); Brinson v.

State, 851 So. 2d 815 (Fla. 2d DCA 2003); Smith v. State, 151 So. 3d 44 (Fla. 1st DCA

2014).



CASANUEVA, SILBERMAN, and ATKINSON,JJ., Concur.